DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments are moot in view of the new rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riedl et al., US 2005/0060229 in view of Sylvain, US 2008/0127246.

1. Riedl teaches a method in a media asset presentation system, the method comprising:
receiving, by one or more processors, an indication of a selection of a recorded program stored on a digital video recorder (DVR) for playing from a beginning of the recorded program [client stores and plays content in response to content selection, Figs. 1, 4, 9-11, paras. 62, 70, 83, 90, 112, 113];
[bumper ads may precede content, Figs. 9-11, paras. 14, 16, 62, 64, 108, 111, 112, 113, 115; appendix A shows metadata used to determine bumper status]; and
in response to the receiving of the indication of the selection of the recorded program for playing, determining to automatically play the media asset before playing the recorded program from the beginning of the recorded program [Figs. 9-11, paras. 14, 16, 62, 64, 108, 111, 112, 113, 115].
wherein automatically playing the media asset includes: 
reading a cue stored on the DVR and associated with the recorded program, the cue including data that is an indication to automatically play the media asset before playing the recorded program from the beginning of the recorded program and also having a presentation time stamp set to correspond to a beginning of the recorded program, triggering the media asset to play immediately before playing the recorded program from the beginning of the recorded program [Figs. 7, 9, NPT-based time stamps correspond to beginning of content; paras. 72, 85, 86, 103, 105, 112]; and
automatically playing the media asset before playing the recorded program from the beginning of the recorded program in response to reading the cue [Figs. 4, 9-11; paras. 62, 64, 70, 83, 90, 112, 113, 115].].
Riedl is silent on storing media assets (ads) separately from the recorded program.  Sylvain teaches a system for providing ads via a DVR including determining whether to automatically play a media asset before playing the recorded program from the beginning of the recorded program
stored separately from, and that is not prepended to, the recorded program [ads are stored at ad server 38, separate from content, Figs. 1, 3A, paras. 21, 25, 39, 42].  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the references, 

3.  Riedl teaches the method of claim 1, further comprising: after receiving the indication of the selection of the recorded program stored on the DVR for playing from the beginning of the recorded program [request for advertisement is sent after client initiates playback of recorded media, Figs. 4, 5, 5, paras. 62, 83] and before beginning to play a file including the recorded program, selecting, by one or more processors, the media asset for playing from a plurality of media assets, wherein the selecting the media asset for playing is triggered by the receiving of the indication of the selection of the recorded program for playing and the subsequent determination of whether to automatically play a media asset before playing the recorded program [when user selects content, and bumper should precede content, preceding ad is played, Figs. 9-11, paras. 16, 62, 64, 108, 111, 112, 113, 115; appendix A].
Riedl is silent on storing media assets (ads) separately from the recorded program.  Sylvain teaches a system for providing ads via a DVR including determining whether to automatically play a media asset before playing the recorded program from the beginning of the recorded program
stored separately from, and that is not prepended to, the recorded program [ads are stored at ad server 38, separate from content, Figs. 1, 3A, paras. 21, 25, 39, 42].  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the references, storing ads separately so they can be managed and kept updated by the advertisers themselves via the ad server, obviating the need to manage ads within the provider’s primary content storage.  A dedicated ad server can be allocated resources to quickly respond to ad requests on the fly from the client.  The client in this case need not store a large amount of ad data at any one time.


determining not to play a media asset before playing the recorded program based on a criterion associated with an attribute of the recorded program [e.g. playlist 702, which starts the program at the beginning, with no preceding bumper ads—i.e. the system has determined not to play a media asset before the content, Figs. 5D, 7, paras. 100, 104, 105].

5. Riedle teaches the method of claim 4 wherein the criterion associated with the attribute of the recorded program is determinative of whether to play a media asset before playing recorded programs having the attribute in response to selection for playing of recorded programs having the attribute [e.g. adType attribute is used to determine whether to play preceding ad, appendix A; also see Figs. 9-11, paras. 14, 16, 62, 64, 108, 111, 112, 113, 115].

7.  Riedl teaches the method of claim 1, further comprising:
receiving, by one or more processors, an indication of a selection of the recorded program stored on the DVR to resume playing from other than a beginning of the recorded program [resume command, Fig. 12, 115-118];
in response to the receiving of the indication of a selection of the recorded program stored on the DVR to resume playing from other than the beginning of the recorded program, determining, by one or more processors, to not automatically play a media asset before resuming playing of the recorded program that is in addition to any media assets to be inserted based on existing embedded breaks in the recorded program [system checks whether pause ads are available; they may not be, and in that case no ad is played before resuming, Fig. 12, paras. 115-118 et seq.]; and
resuming playing, by one or more processors, of the recorded program [paras. 115-117].

8. Riedl teaches the method of claim 7 wherein the recorded program includes recorded advertisements as part of the recorded program [e.g. ads are transmitted to/recorded by client and played, paras. 107, 118].

9.  Riedl teaches The method of claim 1 wherein the media asset for which the determination is made whether to automatically play the media asset before playing the recorded program in response to the receiving of the indication of the selection of the recorded program is in addition to any media assets to be inserted based on existing embedded breaks in the recorded program [bumpers and pause/replacement ads are determined to be played or not, Figs. 9-11, paras. 14, 16, 62, 64, 108, 111, 112, 113, 115].

10.  Riedl teaches the method of claim 1 wherein the beginning to play the recorded program from the beginning of the recorded program is in response to playing the media asset before playing the recorded program [program 910 is played after playing the bumper ads, i.e. media assets, Fig. 9; also see Figs. 4, 9-11; paras. 62, 64, 70, 83, 90, 112, 113, 115].


13.  Riedl teaches a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, cause the following to be performed:
receiving an indication of finishing of playing a recorded program stored on a digital video recorder (DVR) [finishing of playing reads on pausing the content—a time period of playing has ended (finished), and a pause period begins; paras. 14, 16, 62, 64, 69, 98, 100, 108-115]; and
[ads a played in response to finishing playing, i.e. pause command, paras. 108, 110; Figs. 9-11, paras. 14, 16, 62, 64, 69, 98, 100, 108-115].
in response to the receiving of the indication of finishing of playing the recorded program stored on the DVR, determining to automatically play the media asset immediately after finishing playing the recorded program [finishing of playing reads on pausing the content—a time period of playing has ended (finished), and a pause period begins; paras. 14, 16, 62, 64, 69, 98, 100, 108-115]; and
in response to the determination to automatically play the media asset immediately after finishing playing the recorded program, automatically playing the media asset immediately after finishing playing the recorded program [ads a played in response to finishing playing, i.e. pause command, paras. 108, 110; Figs. 9-11, paras. 14, 16, 62, 64, 69, 98, 100, 108-115].
automatically playing the media asset after finishing playing the recorded program in response to reading a cue stored on the DVR and associated with the recorded program, the cue having a presentation time stamp set to correspond to an ending of the recorded program, causing the media asset to play immediately after finishing playing the recorded program [NPT-based time stamps correspond to pausing/finishing of playing; Fig. 7, paras. 72, 85, 86, 103, 105, 112].
Riedl is silent on storing media assets (ads) separately from the recorded program.  Sylvain teaches a system for providing ads via a DVR including determining whether to automatically play a media asset before playing the recorded program from the beginning of the recorded program stored separately from, and that is not prepended to, the recorded program [ads are stored at ad server 38, separate from content, Figs. 1, 3A, paras. 21, 25, 39, 42].  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the references, storing ads separately so they can be managed and kept updated by the advertisers themselves via the 


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Riedl and Sylvain as cited above in view of Meijer, US 2011/0194838.

6. The above references are silent on disabling ads when skipping is available.  Meijer teaches the method of claim 4 wherein the attribute of the recorded program is an ability of a user of the DVR to skip over advertisements associated with the recorded program and the criterion associated with the attribute indicates to not automatically play any media assets that are advertisements before playing recorded programs for which there is the ability of a user of the DVR to skip over advertisements associated with the recorded programs [e.g. skipping may be disabled, i.e. the ability attribute is set to NO, and ads are played within the content, not at the beginning; no ads are played when user can skip, Fig. 7, paras. 12, 15, 22-24, 40-43, 48, 49, 58].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, controlling the user’s ability to skip and thereby increasing exposure to ads and providing more value to advertisers.

16. Riedl and Sylvain are silent on metadata stored on the DVR.  Meijer teaches the non-transitory computer-readable storage medium of claim 13 wherein the computer-executable instructions, when executed by at least one processor, further cause the following to be performed: in response to the determination to automatically play the media asset immediately after finishing playing the recorded program, selecting, by one or more processors, the media asset for playing from a plurality of media assets stored on [Figs. 4, 5, 7; paras. 12, 15, 22-24, 40-43, 48, 49, 58].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use metadata as taught in Meijer within the ad system of Riedl to facilitate targeting ads to appropriate programming and manage the timing of ads to maximize value for the advertiser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424